ORDER

PER CURIAM:
AND NOW, this 1st day of February, 2000, the Petition for Allowance of Appeal is hereby GRANTED, but LIMITED to the following issues:
*12851. Whether a general contractor and/or a subcontractor who were not “present” at the worksite may nevertheless be in “control” of the worksite pursuant to contract or law so as to owe a duty to Petitioner to provide a safe worksite.
2. Whether a superior general contractor and/or a subcontractor may delegate their duty to provide for worksite safety compliance to an inferior subcontractor.
In addressing these issues, the parties are ordered to discuss, in addition to other relevant case law, the decisions in Hader v. Coplay Cement Mfg. Co., 410 Pa. 139, 189 A.2d 271 (1963); Donaldson v. Com., Dept. of Transportation, 141 Pa.Cmwlth. 474, 596 A.2d 269 (1991); Woodbum v. Consolidation Coal Co., 404 Pa.Super. 359, 590 A.2d 1273 (1991); Egan v. Atlantic Richfield Co. 389 Pa.Super. 290, 566 A.2d 1249 (1989); and Weiser v. Bethlehem Steel Corp., 353 Pa.Super. 10, 508 A.2d 1241 (1986).